FILED
                                UNITED STATES DISTRICT COURT                            FEB 26 2009
                                FOR THE DISTRICT OF COLUMBIA
                                                                                  NANIY MAYER WI;UTTINGTON, ClERK
                                                                                        U.S. DISTPlI&T COURT
Mark L. Neff,                         )
                                      )
                Plaintiff,            )
                                      )
       v.                             )       Civil Action No.     0'9 fJ386
                                      )
                                      )
Roger E. Walker, Jr., et al.,         )
                                      )
                Defendants.           )


                                   MEMORANDUM OPINION

        This matter is before the Court on review of plaintiff s pro se complaint and application

to proceed in forma pauperis. The application will be granted and the complaint will be

dismissed pursuant to 28 U.S.C. § 1915A (requiring dismissal of a prisoner's complaint upon a

determination that the complaint, among other grounds, fails to state a claim upon which relief

can be granted).

        Plaintiff, an inmate at the United States Penitentiary in Terre Haute, Indiana, sues the

Director and the Freedom of Information Act Officer of the Illinois Department of Corrections

("DOC") under 42 U.S.C. § 1983. He alleges that in response to his Freedom oflnformation

Act ("FOIA") request for a document, DOC referred him to the Illinois Prisoner Review Board,

which, in tum, has not responded to his request. Section 1983 authorizes a cause of action

against state actors who deprive individuals of "any rights, privileges, or immunities secured by

the Constitution and [federal] laws." Id. The federal FOIA applies only to executive-branch

agencies of the United States. See 5 U.S.C. § 552(f) (defining agency as "any executive

department. .. Government corporation, Government controlled corporation, or other

establishment in the executive branch of the Government ... , or any independent regulatory
agency"). The state officials therefore may not be held liable for what at best would be a

violation of federal law. I Plaintiff s recourse lies, if at all, in the Illinois state courts under the

Illinois FOIA. A separate Order of dismissal accompanies this Memorandum Opinion.




Date: February ~, 2009                           United States District Judge




       I  The comprehensive nature of the federal FOIA forecloses a claim against individuals
under § 1983. See Johnson v. Executive Office for United States Attorneys, 310 F.3d 771, 777
(D.C. Cir. 2002).

                                                    2